DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 9,266,239).
Re claim 1, Miller discloses a method of collision handling for a robotic surgical system, the method comprising: 
slipping an input handle of a user interface of the robotic surgical system relative to a pose of a tool of a surgical robot of the robotic surgical system when a portion of the surgical robot collides with an obstruction and the input handle is moved in a direction corresponding to moving the tool towards the obstruction, the input handle having an offset relative to a desired pose of the tool in response to slipping of the input handle (see at least col. 4, ln. 6-10, for sliding mode in which the surgeon can continue to move the handles when the instrument reaches a boundary; wherein the boundary, which appears to be a virtual boundary of surgical space 58 as shown Fig. 5, is equivalent to the claimed obstruction).

Re claim 2, Miller further discloses further comprising moving the input handle in a direction to move the portion of the surgical robot away from the obstruction after the slipping of the input handle, the input handle moving a distance corresponding to the offset before the tool moves in a direction away from the obstruction (see at least col. 4, ln. 15-19, for handle must move back to point where instrument intersected boundary before reverse instrument movement will follow the handle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,266,239).
Re claim 3, Miller further discloses further comprising moving the input handle in a direction away from the obstruction after slipping the input handle such that the tool moves in a direction away from the obstruction (see at least col. 4, ln. 12-15, for instrument will automatically begin moving in a reverse direction when the handle movement is reversed).
Miller is not explicit regarding maintaining a trim between a position of the input handle and a pose of the tool.
However, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Miller to maintain a trim between a position of the input handle and a pose of the tool because the instrument begins to move in reverse when the handle movement is reversed and it is implied that the motion scale while in reverse movement is not different than the motion scale in forward movement.

Re claim 4, Miller is not explicit regarding wherein the trim is equal to the offset.
However, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Miller to maintain the trim equal to the offset because the instrument begins to move in reverse when the handle movement is reversed and it is implied that the motion scale while in reverse movement is not different than the motion scale in forward movement.

Allowable Subject Matter
Claims 10-17 are allowed.
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the combination of elements of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664